EXHIBIT 10.1

 

CONFIDENTIAL

SEPARATION AND CONSULTING AGREEMENT AND RELEASE OF CLAIMS

 

THIS CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE OF CLAIMS (“Agreement”), is
made between KEITH RICKARD (“Rickard”), and BAKBONE SOFTWARE INCORPORATED and
all of its subsidiaries and affiliated companies (collectively hereafter
“BakBone” or “the Company”) and shall become effective immediately upon the date
it is signed by Rickard) (the “Effective Date”).

 

RECITALS

 

WHEREAS, Rickard has been employed by BakBone as President and Chief Executive
Officer of BakBone Software Incorporated, and the parties hereto desire to end
that relationship, and to settle, fully, finally and amicably, all claims
against each other, including, but not limited to, any claims related to the
employment of Rickard and the termination of that employment.

 

NOW, THEREFORE, in order to provide said benefits and in consideration of the
mutual promises, covenants and representations set forth below and other good
and valuable consideration, the parties agree as follows:

 

1. Relinquishment of Positions/Employment

 

Pursuant to this Agreement, Rickard agrees to resign, effective not later than
6:00 p.m., PST, October 31, 2004, his positions as President and CEO, and as
Director of the Company and any other position he holds as an officer, employee
or director from any subsidiary or affiliated company (“Resignation Date”).

 

2. Payment of Good and Valuable Consideration

 

a. Within 72 hours of his Resignation Date, Rickard shall be paid his final
paycheck. In lieu of any unpaid vacation, bonuses or other payments that may be
due or claimed by Rickard, he shall also be paid a lump sum amount of
$109,227.00, net of $500.00 (in consideration of the transfer to Rickard of his
existing personal computer, Blackberry and cellular telephone number), for a
final net payment of $108,727.00. Payments under this paragraph shall be less
applicable taxes.

 

b. The Company will also pay on behalf of Rickard the cost of COBRA payments for
a period of up to twelve (12) months after his Resignation Date.

 

c. Commencing on November 1, 2004, and ending on October 31, 2005 (“Consulting
Term”), Rickard shall become a consultant to BakBone in order to provide
transition, and project services to BakBone’s CEO. Such work shall not exceed
ten (10) hours in a calendar month and shall be performed as requested.
Rickard’s services as a consultant shall be paid $20,000.00 monthly for the
twelve-month period of the Consulting Term (for a total consulting sum of
$240,000.00). Except as to the monthly payment, no other payment or benefits
shall be due or payable to Rickard for his services as a consultant.

 



--------------------------------------------------------------------------------

d. Nothing herein shall prevent Rickard from exercising any vested options
pursuant to the Company’s applicable Stock Option Plans. The Company also agrees
to grant Rickard one (1) year of accelerated vesting of unvested options.
Further, as a resigning Director under the Plan, Rickard shall have twelve (12)
months from his Resignation Date to exercise all vested options. For clarity, if
in accordance with the existing stock option agreements between the Company and
Rickard, there occurs an event which would result in the accelerated vesting of
unvested options during the above twelve (12) month period, Rickard shall be
entitled to avail himself of such accelerated vesting.

 

3. Indemnification Against Claims

 

BakBone agrees to indemnify and hold Rickard harmless from any liability,
claims, demands, costs, expenses and attorneys’ fees incurred by him as a result
of any actions by him in the course of his employment, or as a director of the
Company to the extent other directors would be so indemnified pursuant to
applicable law. BakBone further agrees to indemnify and hold Rickard harmless
from any liability, claims, demands, costs, expenses, and attorneys’ fees
incurred by him as a result of any actions by him, specifically in connection
with providing transition assistance to BakBone.

 

4. Non-Disclosure of Trade Secrets and Confidential Information

 

Rickard understands and agrees that in the course of employment with BakBone he
has acquired confidential information and trade secrets concerning the
operations of BakBone and its future plans and methods of doing business, which
information Rickard understands and agrees would be damaging to BakBone if
disclosed to a competitor or made available to any other person or corporations.
Rickard understands and agrees that such information either has been developed
by him or divulged to him in confidence, and he understands and agrees that he
will keep all such information secret and confidential. Furthermore, Rickard
agrees that on or before the Effective Date of this Agreement, he will turn over
to BakBone all Company confidential files, records, and other documents. In
addition, Rickard will return all property in his possession owned by BakBone.

 

5. Non-Solicitation

 

Rickard further agrees that for a period expiring twenty four (24) months after
the Resignation Date, he will not solicit or participate or assist in any way in
the solicitation of any person in management, professional or technical
positions at BakBone for employment by any other company. However, Rickard will
not violate this provision if said employee pursues a position with Rickard’s
future employer without any encouragement or involvement direct or indirect of
Rickard.

 

6. No Other Claims

 

Rickard represents and warrants that he has not filed against BakBone or any of
its representatives, any claim, complaint, charge or suit, with any federal,
state or other agency, court, board, office or other forum or entity, including
without limitation, any application for workers compensation benefits.

 

2



--------------------------------------------------------------------------------

7. General Release

 

a. As a material inducement to BakBone to enter into this Agreement, Rickard, on
behalf of himself and his heirs, executors, administrators, successors and
assigns, does hereby irrevocably and unconditionally release, acquit and forever
discharge BakBone, and its divisions, subsidiaries, affiliates and all owners,
stockholders, predecessors, successors, assigns, agents, directors, officers,
employees, representatives, and attorneys, acting by, through, under or in
concert with BakBone or any parent, subsidiary or related entity, from any and
all charges, complaints, grievances, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs
actually incurred), of any nature whatsoever, known or unknown, suspected or
unsuspected, joint or several, which Rickard has had or may hereafter claim to
have had, against BakBone by reason of any matter, act, omission, cause or event
whatever from the beginning of time to the Resignation Date (“Claims”); other
than those obligations set forth in this Agreement.

 

This release and waiver of Claims specifically includes, but without limiting
the foregoing general terms, the following: (1) all Claims arising from or
relating in any way to any act or failure to act by any employee of BakBone, (2)
all Claims arising from or relating in any way to the employment relationship of
Rickard with BakBone and/or the termination thereof, including any claims which
have been asserted or could have been asserted against BakBone, together with
(3) any and all Claims which might have been asserted by Rickard in any suit,
claim, or charge, for or on account of any matter or things whatsoever that has
occurred up to and including the date of this Agreement, under any and all laws,
statutes, orders, regulations, or any other claim of right(s), including without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the
California Labor Code, and the California Fair Employment and Housing Act, or
any Claim in contract or tort.

 

8. Release of Unknown or Unsuspected Claims

 

For the purpose of implementing a full and complete release and discharge of the
parties hereto, Rickard expressly acknowledges that this Agreement is intended
to include in its effect, without limitation, all Claims which the parties have
against one another but do not know or suspect to exist in their favor at the
time of execution hereof, which if known or suspected by them would materially
affect their decision to execute this release; that this Agreement contemplates
the extinguishment of any such Claim or Claims, and that all rights under
Section 1542 of the California Civil Code are hereby expressly waived. Section
1542 of the Civil Code provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Rickard represents that he has read and understood the provisions of California
Civil Code Section 1542.

 

3



--------------------------------------------------------------------------------

9. Knowing Waiver of Age Claim.

 

Among the claims listed above, Rickard freely and knowingly waives any and all
claims against the Company for age discrimination under the Age Discrimination
in Employment Act of 1967, as amended

 

10. Conditions of Effectiveness of this Agreement.

 

a. Rickard acknowledges and agrees that Rickard has been offered a period of up
to twenty-one days to review this agreement and release with any attorneys,
financial advisors or immediate family members, that Rickard has been advised by
the Company to do so, and to the extent Rickard desires, has done so, that
Rickard has used the full twenty-one day period for such review or has
voluntarily chosen to execute this agreement and release before the end thereof,
that Rickard has read and understood this release and that Rickard has knowingly
and voluntarily agreed to all the terms of this agreement and release and that
Rickard has signed this release voluntarily without any coercion.

 

b. [Intentionally Omitted]

 

11. Third Party Discussions.

 

Rickard agrees that upon execution of this Agreement and forever thereafter,
Rickard will not say anything disparaging or negative about the Company, its
directors or officers to third parties, and past or present, employees. The
Company also agrees that upon execution of this Agreement and forever
thereafter, the Company will not say anything disparaging or negative about
Rickard. If either party is asked why the employment relationship ended, the
parties agree to respond that the relationship ended upon mutually agreeable
terms and that as a result of confidentiality obligations, nothing further can
be said about the matter.

 

12. Confidentiality of Settlement Agreement

 

Rickard represents and agrees that he has not disclosed the terms of the
agreement and he will keep the terms, amounts and all other specific facts of
this Agreement completely confidential and that he will not disclose any
information concerning this Agreement to any person or entity, other than that
which is legally required and his immediate family and professional
representatives or to any prospective employer to the extent necessary to inform
such employer of Rickard’s obligation pursuant to this Agreement; provided that
disclosure to his immediate family or professional representatives is
conditioned on the fact that they agree to keep said information confidential
and not disclose it to others.

 

4



--------------------------------------------------------------------------------

13. Future Litigation or Anticipated Litigation

 

Rickard agrees that he shall make himself reasonably available to the Company
and its counsel to assist in, cooperate with or otherwise testify in connection
with any litigation where his participation or assistance is needed or required
by law.

 

14. Liquidated Damages and Other Relief

 

Rickard agrees that BakBone would be irreparably harmed by any violation of
paragraphs 4, 5,11,12 and 13 of this Agreement and that, therefore, BakBone
shall be entitled to liquidated damages of Fifty Thousand Dollars ($50,000.00)
and to an injunction prohibiting him from any violation of paragraphs 4, 5,
11,12 and 13 of this Agreement.

 

15. Press Release

 

On the Resignation Date, BakBone shall issue a press release to the public
concerning Rickard’s resignation in the form attached hereto. Neither party will
issue any other press release concerning the resignation.

 

16. Binding Agreement

 

This Agreement shall be binding upon Rickard and BakBone and their respective
heirs, administrators, representatives, executors, successors and assigns and
shall inure to the benefit of the parties hereto and their representatives, and
each of them, and to their heirs, administrators, representatives, executors,
successors and assigns.

 

17. Attorney’s Fees

 

Each party hereto will bear its own costs and attorneys’ fees incurred in
achieving the settlement and release of this matter. If any party defaults under
the terms of this Agreement, and the other party employs an attorney to enforce
or interpret the terms of this Agreement, or to obtain a declaration of rights
under this Agreement, whether or not legal proceedings are commenced, then such
other party shall be entitled to recover from the defaulting party all
attorneys’ fees, costs and expenses incurred. If a party commences an action
against the other to enforce or interpret the terms of this Agreement, or to
obtain a declaration of rights under this Agreement, the prevailing party shall
be entitled to all attorneys’ fees, costs and expenses incurred in such action
or any appeal or enforcement of such action.

 

18. Non-Reliance

 

Other than as expressly set forth in this Agreement, Rickard and BakBone
represent and acknowledge that in executing this Agreement they did not rely
upon and they have not relied upon any representation nor statement made by any
of the parties hereto or by any of their agents, representatives or attorneys
with regard to the subject matter, basis or effect of this Agreement or
otherwise.

 

5



--------------------------------------------------------------------------------

19. Agreement Obligates, Extends and Inures

 

The provisions of this Agreement shall be deemed to obligate, extend and inure
to the benefit of the legal successors, assigns, transferees, grantees, heirs,
shareholders, officers and directors of each signatory party hereto, and to
those who may assume any or all of the above-described capacities subsequent to
the execution and Resignation Date of this Agreement.

 

20. Non-Admission of Liability

 

This Agreement shall not in any way be construed as an admission by BakBone that
it has acted in any manner in violation of the common law or in violation of any
federal, state or local statute or regulation.

 

21. Method of Execution

 

This Agreement may be executed in counterparts and each counterpart shall be
deemed a duplicate original.

 

22. Applicable Law

 

This Agreement is deemed to have been made and entered into in the State of
California and shall in all respects be interpreted, enforced and governed under
the laws of said State. The language of all part is this Agreement shall in all
causes be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties.

 

23. Severability

 

The provisions of this Agreement are severable, and should any provision of this
Agreement be declared or be determined by any arbitrator or court to be illegal
or invalid, any such provision shall be stricken, and the validity of the
remaining parts, terms or provisions shall not be affected.

 

24. Entire Agreement

 

This Agreement sets forth the entire agreement between the parties and fully
supersedes any and all prior agreements or understandings between the parties
pertaining to the same subject matter, further, this Agreement may not be
changed except by explicit written agreement by the parties hereto.

 

RICKARD states that he has carefully read the foregoing Agreement, has had the
opportunity to consult with an attorney, knows and understands its contents, and
voluntarily executes this Agreement.

 

Date: October 31, 2004

     

/s/ Keith Rickard

        

Keith Rickard

 

6



--------------------------------------------------------------------------------

Date: October 31, 2004

     

/s/ Jeff Lawson

       

Jeff Lawson on behalf of

BakBone Software Incorporated

 

7